PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.850. On appeal from a summary denial, this court must reverse unless the postconviction record, see Fla. R. App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R. App. P. 9.141(b)(2)(D). As the state properly concedes, because the record now before us fails to make the required showing, we reverse the order and remand for the trial court to attach record excerpts conclusively showing that the appellant is not entitled to any relief, or an evidentiary hearing.
Reversed and remanded for further proceedings.